Citation Nr: 1017653	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran served in the New Hampshire National Guard from 
September 1946 to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision. 

The issue of entitlement to service connection for tinnitus 
was raised by the Veteran's representative in his March 2010 
brief, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  There is credible evidence showing that the Veteran 
experienced acoustic trauma, by way of artillery fire during 
his periods of active duty for training.

2.  There is competent medical evidence linking his current 
hearing loss to artillery fire in service, including periods 
of active duty for training.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110.

ACDUTRA includes full-time duty with the Army National Guard 
of any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(c).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty).

The Veteran contends that he developed bilateral hearing loss 
as a result of his service in the National Guard, including 
periods of ACDUTRA AND INACDUTRA, and is therefore entitled 
to service connection for such a disorder.

The Veteran served in the New Hampshire National Guard from 
September 1946 to April 1966, but his unit was never 
activated to active duty.  His service personnel records 
shows that he had active duty for training for approximately 
two weeks each summer and inactive duty for training for 
approximately one weekend each month.

During his time in the National Guard, the Veteran was 
assigned to two artillery units where personnel records show 
that he served as a lineman, as a cook, as a mess steward, 
and as a mess sergeant.  The Veteran testified at a hearing 
before the Board in February 2007 that he worked in 
intelligence.  Regardless of his occupation, the Veteran has 
consistently and credibly asserted that he was regularly 
exposed to military noise exposure consisting of artillery 
fire and small arms fire during his ACDUTRA and INACDUTRA.  
Specifically, the Veteran explained that as a lineman, his 
responsibility was to run a phone line out to the artillery 
battery after which he would stand approximately 25-30 yards 
behind the artillery weapons while they were fired.  The 
Veteran denied ever being given any formal hearing 
protection; rather, he recalled only being given a piece of 
old cloth to hold over his ears.  The Veteran indicated that 
they only fired the artillery in the two weeks in the summer, 
but he added that during the monthly weekend drills he was 
exposed to noise on the firing range.

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
However, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When, for example, a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

During the course of his appeal, the Veteran has asserted 
that he had military noise exposure, and a lay person, such 
as the Veteran is competent to report such exposure.  It is 
worth noting that in his statements the Veteran has not 
attempted to exaggerate or embellish his noise exposure.  For 
example, at his hearing before the Board in February 2007, 
the Veteran was asked if they fired the artillery during his 
weekend drills, to which he responded no, explaining that on 
the weekend drills the only noise exposure was on the firing 
range.  His statements as to noise exposure have also been 
consistent throughout the course of his appeal in statements 
to both private and VA doctors, and to the Board itself.  
Although it is somewhat unclear as to the full extent of his 
noise exposure, the Board finds that the Veteran has credibly 
reported experiencing military noise exposure during periods 
of ACDUTRA and INACDUTRA.  

The inquiry then shifts to whether the Veteran's current 
hearing loss was caused by this noise exposure.

In his substantive appeal, the Veteran reported that he was 
treated for ringing in his ears in 1948 at Camp Edwards and 
again in 1957 at Camp Drum after being exposed to artillery 
blasts.  Unfortunately, efforts to locate the Veteran's 
service treatment records have been largely unsuccessful, 
with the exception of several medical history surveys and 
examinations from 1951, 1954, and 1958.  While the Veteran's 
ears were found to be normal on these examinations, only 
whispered word tests appear to have been administered, as 
there is no indication that any audiometric testing was ever 
conducted.  In November 2009, a VA examiner explained that 
whispered voice tests are insensitive to high frequency 
hearing loss and therefore are not reliable evidence of 
either normal hearing or hearing impairment.  As such, while 
the few service treatment records that have been obtained 
show normal hearing, the Board concludes that these findings 
are unreliable and therefore they will not be assigned any 
probative weight in evaluating the etiology of the Veteran's 
bilateral hearing loss. 

The Veteran reported seeking treatment for his ears 
approximately 6-7 months after separating from the National 
Guard, but he indicated that the doctor had since passed away 
and no records are available.  As such, the first post 
National Guard treatment of the Veteran's ears that is of 
record is a private treatment record in October 1997 in which 
it was noted that the Veteran had stopped up hearing in both 
ears with a long history of cerumen impaction.  The cerumen 
was removed and it was noted that the Veteran's hearing was 
improved.  In November 2001, a private audiogram showed 
bilateral hearing loss, and in January 2002, Dr. Laskoff 
wrote a letter indicating that the Veteran had a significant 
history of loud noise exposure to artillery fire as well as 
from hunting activities; and he opined that the Veteran had a 
significant high frequency sensory hearing impairment that 
was probably caused by a combination of both aging changes 
and loud noise exposure damage.

The Veteran was subsequently provided with a VA examination 
in November 2009 at which audiologic testing confirmed that 
he had bilateral hearing loss.  The examiner noted the 
Veteran's military noise exposure, and clarified that while 
the Veteran had some post-service noise exposure from 
hunting, this was minimal in that the Veteran reported that 
only a limited amount of shooting actually occurred while 
hunting.  After reviewing the Veteran's claims file and 
speaking with the Veteran, the examiner concluded that it was 
at least as likely as not that the Veteran's military noise 
exposure (i.e. artillery fire) caused his bilateral hearing 
loss.  This opinion was based on the fact that the Veteran 
had considerable noise exposure while training (ACDUTRA) with 
the National Guard, and he had limited post-National Guard 
noise exposure; and these conclusions are firmly supported by 
the evidence of record.

As such, the Veteran's credible testimony established noise 
exposure during periods of ACDUTRA and INACDUTRA and both 
medical opinions that have addressed the etiology of the 
Veteran's bilateral hearing loss have concluded that it was 
the result, at least in part, of his military noise exposure, 
which the Veteran has described as taking place during 
periods of ACDUTRA.  Furthermore, no medical opinion has been 
received finding that the Veteran's hearing loss was not a 
result of his military noise exposure during either a period 
of ACDUTRA or INACDUTRA.  Thus, resolving any reasonable 
doubt in the Veteran's favor, service connection for 
bilateral hearing loss is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


